Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 1 of 8 Page ID #:5548




 1     Paul R. Kiesel, State Bar No. 119854
          kiesel@kiesel.law
 2     Jeffrey A Koncius, State Bar No. 189803
           koncius@kiesel.law
 3     Cherisse H. Cleofe, State Bar No. 290152
           cleofe@kiesel.law
 4     KIESEL LAW LLP
       8648 Wilshire Boulevard
 5     Beverly Hills, CA 90211-2910
       Telephone: (310) 854-4444
 6     Facsimile: (310) 854-0812
 7     Attorneys for Plaintiffs and the Proposed Classes
 8     (Additional Attorneys Listed on Signature Page)
 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11    TERRY SONNEVELDT, et al.,                        Case No. 8:19-cv-01298-JLS-KES
12    individually and on behalf of all others
      similarly situated,                              JOINT STIPULATION TO
13                                                     EXTEND DEADLINE FOR FILING
                                  Plaintiffs,          OF CLASS CERTIFICATION
14                                                     MOTION AND BRIEFING OF THAT
15                                                     MOTION, ONLY
            v.
16
      MAZDA MOTOR OF AMERICA, INC.                     Judge: Hon. Josephine L. Staton
17    D/B/A MAZDA NORTH AMERICAN                       Ctrm: 10A, 10th Floor
18    OPERATIONS and MAZDA MOTOR
      CORPORATION,
19
20                               Defendants.
21
22
23
24
25
26
27
28

                     JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 2 of 8 Page ID #:5549




 1    TO THE HONORABLE COURT AND ALL PARTIES AND COUNSEL HEREIN:
 2          Plaintiffs Terry Sonneveldt, Esther Wright Schneider, Shannon Proven, Michael
 3    Bibbo, Alan Meshberg, Brian Hume, Amie and Jean Levasseur, Christopher Lacasse,
 4    Beth and Dan Pickerd, Tim Halwas, Erin Matheny, Lewis Delvecchio, Jon Sowards,
 5    Lawrence Bohana, Monika Bohana, David Dennis, Jacqueline S. Aslan, Michael
 6    Gilreath, and Renatta Gilreath (“Plaintiffs”) and Defendants Mazda Motor of America,
 7    Inc. d/b/a Mazda North American Operations (“MNAO”) and Mazda Motor
 8    Corporation (“MC” and together with MNAO, “Mazda”), through their counsel,
 9    respectfully submit the following Stipulation to continue the class certification briefing
10    deadlines set in the Court’s April 8, 2020 Scheduling Order (“Scheduling Order”) [ECF
11    No. 71], with reference to the following facts and recitals:
12          1.     On November 1, 2019, Plaintiffs filed their First Amended Complaint
13    [ECF No. 54].
14          2.     On December 9, 2019, MNAO filed a Motion to Dismiss the First
15    Amended Complaint under Rule 12(b)(6) [ECF No. 56] and MC filed a Motion to
16    Dismiss for lack of personal jurisdiction under Rule 12(b)(2) [ECF No. 57], both of
17    which Plaintiffs opposed [ECF Nos. 60, 61].
18          3.     On February 21, 2020, Plaintiffs served a First Request for Production of
19    Documents on MNAO and MC seeking merits discovery, as well as a First Request for
20    Production of Documents on MC seeking jurisdictional discovery. The Parties’ July
21    25, 2019 Service Agreement, which obviated the formalities of the Hague Service
22    Convention, extends the deadline for Mazda to provide discovery responses to ninety
23    (90) days from the date of service and requires Mazda to produce documents
24    contemporaneously with those written responses. In light of MC’s then-pending
25    Motion to Dismiss for lack of personal jurisdiction, Plaintiffs’ First Request for
26    Production of Documents on MC seeking merits discovery was held in abeyance
27    pending resolution of the jurisdictional challenge.
28
                                                      1
                      JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 3 of 8 Page ID #:5550




 1          4.     On April 8, 2020, the Court entered a Scheduling Order setting, inter alia,
 2    a December 21, 2020 deadline for Plaintiffs’ motion for class certification and an
 3    October 8, 2021 deadline for the end of fact discovery [ECF No. 71].
 4          5.     On April 22, 2020, the Court entered an Order holding in abeyance MC’s
 5    Motion to Dismiss for lack of personal jurisdiction and permitting Plaintiffs sixty (60)
 6    days from the date of the Order, or until June 21, 2020, to conduct jurisdictional
 7    discovery [ECF No. 77]. In light of the challenges to complete jurisdictional discovery
 8    by June 21, 2020, the Parties requested, and the Court entered, an Order extending the
 9    deadline to complete jurisdictional discovery until August 20, 2020 [ECF No. 85].
10          6.     The Parties have been conferring on a regular basis since the Court issued
11    its April 22nd Order (and conducted a meet and confer prior to that) regarding the
12    scope of Plaintiffs’ written jurisdictional discovery served on MC; the scope, date, and
13    location of the Rule 30(b)(6) deposition notice served on MC; the scope of Plaintiffs’
14    written discovery served on MNAO; the terms of a remote deposition protocol; the
15    terms of an ESI protocol; and the terms of the protective order for discovery materials
16    produce or provided in this case.
17          7.     The Parties have also promptly brought several discovery disputes before
18    Magistrate Judge Scott, including:
19                    a. an April 10, 2020 hearing regarding a disputed provision contained
20                       in the Parties’ proposed Protective Order;
21                    b. a May 28, 2020 hearing regarding Plaintiffs’ entitlement to take a
22                       Rule 30(b)(6) deposition of MC regarding jurisdiction;
23                    c. a June 16, 2020 hearing regarding the availability of MC’s Rule
24                       30(b)(6) designee to testify remotely;
25                    d. a July 7, 2020 hearing regarding MC’s request for a protective order
26                       on the scope of Plaintiffs’ Rule 30(b)(6) deposition topics; and
27                    e. a July 15, 2020 hearing regarding MC’s request for a protective
28                       order on the scope of Plaintiffs’ jurisdictional document requests.
                                                     2
                     JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 4 of 8 Page ID #:5551




 1          8.     MC also sought reconsideration and review of Magistrate Judge Scott’s
 2    Orders regarding the availability of MC’s Rule 30(b)(6) designee to testify remotely or
 3    in-person [ECF Nos. 104, 139], which Magistrate Judge Scott and Judge Staton denied
 4    [ECF Nos. 134, 136, 148].
 5          9.     On August 12, 2020, MC filed a Notice of Withdrawal of Motion to
 6    Dismiss for lack of jurisdiction agreeing to submit to the personal jurisdiction of this
 7    Court for the purposes of this lawsuit [ECF No. 149] and a Notice of Joinder Joining
 8    MNAO’s Motion to Dismiss Pursuant to Rule 12(b)(6) [ECF No. 150].
 9          10.    The Parties have devoted significant time diligently litigating the multiple
10    discovery disputes that have arisen; however, due to unforeseen circumstances –
11    including the emergence of the COVID-19 pandemic and resources devoted to
12    litigating MC’s challenge to personal jurisdiction – the parties respectfully submit that
13    good cause exists under Federal Rule of Civil Procedure 16(b)(4) to extend the deadline
14    for Plaintiffs to file their class certification motion through June 4, 2021.
15          11.    On August 19, 2020, the Parties met-and-conferred and agreed that,
16    pursuant to the Service Agreement, MC’s written responses and objections to
17    Plaintiffs’ First Request for Production of Documents on MC seeking merits discovery
18    will be on November 10, 2020, which is 90 days from the date MC filed its Notice of
19    Withdrawal of Motion to Dismiss for lack of jurisdiction. Accordingly, pursuant to the
20    Service Agreement, MC’s document production will commence contemporaneously
21    with the service of MC’s written objections and responses.
22          12.    Contingent on and upon the entry of the proposed scheduling extension,
23    and given that, pursuant to the Service Agreement, MC’s document production will
24    commence, at the earliest, on November 10, 2020, the Parties have agreed that MC’s
25    document production will be made on a rolling basis and be completed by January 31,
26    2021, within three months of commencement.
27          13.    Also contingent on and upon the entry of the proposed scheduling
28    extension, and given that Plaintiffs will be unable to conduct informed and meaningful
                                                      3
                      JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 5 of 8 Page ID #:5552




 1    depositions of MC prior to their receipt and review of MC’s document production,
 2    Plaintiffs have agreed to notice the depositions of MC witnesses in 2021.
 3          14.    The Parties are continuing to negotiate a remote deposition protocol and
 4    ESI protocol that would apply to all Parties given that MC has submitted to the
 5    jurisdiction of this Court and will be engaging in and responding to merits discovery.
 6          15.    MNAO has already begun its document production and is continuing to
 7    negotiate ESI keywords and custodians with Plaintiffs to facilitate the production of
 8    documents responsive to Plaintiffs’ discovery requests. Nothing in this Stipulation
 9    shall constitute a waiver by MC of any challenges and objections to deposition notices
10    Plaintiffs may serve in this action, nor shall this stipulation serve as a waiver of any
11    individual rights of Japanese residents to challenge deposition notices Plaintiffs may
12    serve in this action under Japanese law.
13          16.    The Parties otherwise anticipate completing discovery within the
14    timeframe previously set by the Court’s April 8, 2020 Scheduling Order.
15          NOW THEREFORE, Plaintiffs and Mazda, through the undersigned counsel
16    subject to Court approval, hereby stipulate and agree to the following schedule:
17
18
       EVENT                                 CURRENT SCHEDULE                 NEW SCHEDULE
19
20     Motion for Class Cert and MSJ         December 21, 2020                June 4, 2021
21     Response to Motion for Class
                                             February 8, 2021                 July 23, 2021
22     Cert and MSJ

23     Reply ISO Motion for Class
                                             March 29, 2021                   September 10, 2021
       Cert and MSJ
24
25     Fact Discovery Cutoff                 October 8, 2021                  no change
26     Last Day to Serve Initial Expert
                                             October 22, 2021                 no change
27     Reports

28
                                                     4
                     JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 6 of 8 Page ID #:5553




 1        Last Day to File Motions
 2        (Excluding Daubert Motions
                                                October 22, 2021                 no change
          and all other Motions in
 3        Limine)
 4
          Last Day to Serve Rebuttal
                                                November 19, 2021                no change
 5        Expert Reports
 6        Last Day to Conduct Settlement
                                         December 10, 2021                       no change
 7        Proceedings
 8        Expert Discovery Cutoff               December 17, 2021                no change
 9        Deadline for Daubert motions.         December 24, 2021                no change
10
          Deadline for filing other
11                                              January 14, 2022                 no change
          Motions in Limine
12
          Final Pretrial Conference (10:30
                                           February 11, 2022                     no change
13        am PT) (Santa Ana, CA)
14        Preliminary Trial Estimate:1          10-12 days
15
               IT IS SO STIPULATED.
16
17    DATED: August 27, 2020                              Respectfully submitted,
18        KESSLER TOPAZ                                   SHOOK, HARDY & BACON L.L.P.
           MELTZER & CHECK, LLP
19
          /s/ Tyler S. Graden                             /s/ Darlene M. Cho
20        Joseph H. Meltzer                               Michael L. Mallow (SBN 188745)
          Melissa L. Troutner                             Darlene M. Cho (SBN 251167)
21        Tyler S. Graden                                 2049 Century Park East, Suite 3000
          Natalie Lesser                                  Los Angeles, CA 90067
22        280 King of Prussia Road                        Telephone: (424) 285-8330
          Radnor, PA 19087                                Facsimile: (424) 204-9093
23        Tel.: (610) 667-7706                            mmallow@shb.com
          Fax: (610) 667-7056                             dcho@shb.com
24        jmeltzer@ktmc.com
          mtroutner@ktmc.com
25        tgraden@ktmc.com                                Attorneys for Defendants Mazda Motor
          nlesser@ktmc.com                                Corporation and Mazda Motor of
26                                                        America, Inc.
27
      1
28     The parties inadvertently omitted their respective preliminary trial estimates in their
      Rule 26(f) report and have included the estimates here.
                                                 5
                        JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 7 of 8 Page ID #:5554




 1    Paul R. Kiesel
      Jeffrey A Koncius
 2    Cherisse H. Cleofe
      KIESEL LAW LLP
 3    8648 Wilshire Boulevard
      Beverly Hills, CA 90211-2910
 4    Tel: (310) 854-4444
      Fax: (310) 854-0812
 5    kiesel@kiesel.law
      koncius@kiesel.law
 6    cleofe@kiesel.law
 7     Jason H. Alperstein
       Christopher C. Gold
 8     ROBBINS GELLER
         RUDMAN & DOWD LLP
 9     120 East Palmetto Park Road, Suite 500
       Boca Raton, FL 33432
10     Tel.: (561) 750-3000
       Fax: (561) 750-3364
11     jalperstein@rgrdlaw.com
       cgold@rgrdlaw.com
12
       E. Powell Miller
13     Sharon S. Almonrode
       THE MILLER LAW FIRM, P.C.
14     Miller Building
       950 West University Drive, Suite 300
15     Rochester, MI 48307
       Tel.: (248) 841-2200
16     Fax: (248) 652-2852
       epm@ millerlawpc.com
17     ssa@ millerlawpc.com
18     John C. Goodson
       Matt Keil
19     KEIL & GOODSON P.A.
       406 Walnut Street
20     Texarkana, Arkansas 71854
       Tel: (870) 772-4113
21     Fax: (870) 773-2967
       jgoodson@kglawfirm.com
22     mkeil@kglawfirm.com
23     Robert H. Edwards
       THE EDWARDS FIRM, P.L.L.C.
24     711 West Third Street
       Little Rock, AR 72201
25     Tel.: (501) 372-1329
26     Counsel for Plaintiffs and the
27     Proposed Classes

28
                                                     6
                     JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
Case 8:19-cv-01298-JLS-KES Document 151 Filed 08/27/20 Page 8 of 8 Page ID #:5555




 1                              L.R. 5-4.3.4(a)(2)(i) Certification:
 2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
 3    concurrence in the filing of the document has been obtained from each of the other
 4    Signatories.
 5
                                                 /s/ Tyler S. Graden
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     7
                     JOINT STIPULATION TO EXTEND CLASS CERTIFICATION BRIEFING DEADLINES
